Appellants, as owners and operators of restaurants, filed in the circuit court of Cook county, in their own behalf and on behalf of all other persons similarly situated, a bill to enjoin appellees, the Director of Finance and the Assistant Director of Finance, respectively, and all officials and agents of the Department of Finance of the State of Illinois, from prosecuting or arresting them or otherwise seeking to enforce against them an act entitled, "An act in relation to a tax upon persons engaged in the business of selling tangible personal property to purchasers for use or consumption," and known as the Retailers' Occupation Tax act, approved June 28, 1933. The basis of the complaint in the bill is that the officers of the Department of Finance are threatening to enforce the act against them, whereas the act does not apply to those engaged in the business of the appellants. Appellees demurred generally to the bill. The demurrer was sustained and the bill dismissed for want of equity. *Page 485 
The question arising here is whether the Retailers' Occupation Tax act applies to restaurant keepers. This question is decided in Brevoort Hotel Co. v. Ames, (post, p. 485.) That decision is controlling here.
The decree will be affirmed.
Decree affirmed.